Citation Nr: 1028773	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  07-06 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.  

2.  Entitlement to service connection for sleep apnea, to include 
as due to herbicide exposure.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for right ear hearing 
loss.  

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.  

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for otitis media.  

7.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin condition 
(claimed as skin tags and nevus), to include as due to herbicide 
exposure.  

8.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for herniated nucleus 
pulpous with muscle spasm. 

9.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
condition (asthma), to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-Mcrae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the issues on appeal.  


The issues of entitlement to service connection for diabetes 
mellitus, type II, to include herbicide exposure, bilateral 
hearing loss, and herniated nucleus pulpous with muscle strain 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam 
during the Vietnam War, and exposure to herbicides is not 
presumed.

2.  Sleep apnea was not demonstrated during service, or for many 
years thereafter.  

3.  Service connection for otitis media, sinusitis, and right ear 
hearing loss was denied by rating decision of November 1998.  The 
Veteran did not timely appeal the decision within one year of 
notice of the denial.  

4.  Evidence received subsequent to the November 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the claims of service connection for otitis media, 
and sinusitis. 

5.  Evidence received subsequent to the November 1998 rating 
decision raises a reasonable possibility of substantiating the 
claim of service connection for right ear hearing loss.  

6.  The most recent denial for service connection for a 
respiratory condition (asthma), to include as due to herbicide 
exposure was by rating decision of November 1998.  The Veteran 
did not timely appeal the decision within one year of notice of 
the denial.  

7.  Evidence received subsequent to the November 1998 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a respiratory 
condition (asthma), to include as due to herbicide exposure.  

8.  The most recent denial to reopen the claim for service 
connection for herniated  nucleus pulpous with muscle strain was 
by rating decision of November 1998.  The Veteran did not timely 
appeal the decision within one year of notice of the denial.  

9.  Evidence received subsequent to the November 1998 rating 
decision raises a reasonable possibility of substantiating the 
claim for service connection for a herniated nucleus pulpous with 
muscle strain.  

10.  Service connection for a skin condition, to include 
herbicide exposure was denied by rating decision of January 1995.  
The Veteran did not timely appeal the decision within one year of 
notice of the denial.  

11.  Evidence received subsequent to the January 1995 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for a skin 
condition (claimed as skin tags and nevus), to include as due to 
herbicide exposure.   


CONCLUSIONS OF LAW

1.   Sleep apnea was not incurred in or aggravated by service, 
nor is it due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 
1113,  5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

2.  The November 1998 rating decision which denied service 
connection for otitis media, right ear hearing loss, and 
sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(b) (2009).  

3.  Evidence submitted subsequent to the November 1998 rating 
decision denying service connection for otitis media and 
sinusitis is not new and material.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).  

4.  Evidence submitted subsequent to the November 1998 rating 
decision denying service connection for right ear hearing loss is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2009).  

5.  The November 1998 rating decision which denied service 
connection for a respiratory condition (asthma), to include 
herbicide exposure is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(b) (2009).  

6.  Evidence submitted subsequent to the November 1998 rating 
decision denying service connection for a respiratory condition 
(asthma), to include herbicide exposure is not new and material.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2009).  

7.  The November 1998 rating decision which did not reopen the 
claim for service connection for herniated nucleus pulpous, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(b) (2009).  

8.  Evidence submitted subsequent to the November 1998 decision 
which denied service connection for herniated nucleus pulpous, is 
new and material, and the claim is reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 2002);  38 C.F.R. §§ 3.156(a), 20.1103 (2009).  

9.  The January 1995 rating decision which denied service 
connection for a skin condition to include herbicide exposure is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(b) (2009).  

10.  Evidence submitted subsequent to the January 1995 rating 
decision denying service connection for a for a skin condition 
(claimed as skin tags and nevus), to include herbicide exposure 
is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1103 (2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO. 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the notice letters provided to the Veteran in March 
and July 2005 were compliant with Kent. The letters indicated the 
general criteria for reopening a previously denied claim, and 
information concerning why the claim was previously denied.  In 
March 2005, he was told that the claims for his back, right ear 
hearing loss, chronic otitis, and sinusitis were denied because 
there was no evidence of a chronic disability shown at the time 
of service discharge.  In July 2005, that notice letter showed 
that the Veteran's respiratory condition was negative for 
complaint or treatment, with diagnosis not made prior to 1992.  
The evidence also showed no association of the respiratory 
condition with herbicide exposure.  

As to the claim for service connection for sleep apnea, the VCAA 
duty to notify was satisfied by way of a letter sent to the 
Veteran in December 2005 that fully addressed all notice elements 
and was sent prior to the initial RO decision in this matter.  
The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim. 

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  Further, in deciding to remand the issue for a 
medical nexus opinion, the Board notes that the Federal Circuit, 
upheld the determination that a VA medical examination is not 
required as a matter of course in virtually every veteran's 
disability case involving a nexus issue.  Waters v. Shinseki, --- 
F.3d ---, 2010 WL 1302954 (Fed. Cir.) (distinguishing cases where 
only a conclusory generalized statement is provided by the 
veteran, in which case an examination may not be required).  

With regard to the Veteran's claim for service connection for 
sleep apnea, there is no indication that he had sleep apnea in 
service.  There also is no indication that sleep apnea is due to 
herbicide exposure.  As will be discussed in greater detail 
below, the Veteran lacks the medical expertise to diagnose sleep 
apnea and the only medical evidence of record related to the 
onset of sleep apnea was diagnosed in 2002, 35 years after 
service.  There is no medical evidence showing a nexus between 
sleep apnea and service, or credible evidence of continuity of 
symptomatology capable of lay observation.  There also is no 
medical evidence showing a nexus between sleep apnea and 
herbicide exposure.  

The Board also concludes an examination is not needed in this 
case because the only evidence indicating that the appellant 
"suffered an event, injury or disease in service" is his own 
lay statement.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to these, where the supporting evidence of 
record consists only of lay statements, that VA is not obligated, 
pursuant to section 5103A(d), to provide an appellant with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 
519 (2004) (finding no prejudicial error in Board's statement of 
reasons and bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that such 
an opinion would substantiate the appellant's claim because there 
was no evidence, other than his own lay assertion, that 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  See also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
§ 3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence 
of record "establishing that the Veteran suffered an event, 
injury, or disease in service" is required to trigger VA's 
duties pursuant to § 5103A(d); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's obligations 
under § 5103A to provide a Veteran with a medical examination or 
to obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no reasonable 
possibility that a medical opinion would aid in substantiating 
the appellant's claims of service connection since it could not 
provide evidence of a past event.  

Next, VA need not conduct an examination with respect to a claim 
of whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to assist 
in the development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection- sleep apnea 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2009).  

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).  Further, service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).  

Additionally, diseases associated with exposure to certain 
herbicide agents used in support of military operations in the 
Republic of Vietnam during the Vietnam era will be considered to 
have been incurred in service.  38 U.S.C.A. § ll16(a)(l) (West 
2002); 38 C.F.R. § 3.307(a)(6) (2009).  

The following diseases are associated with herbicide exposure for 
the purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes mellitus, 
Hodgkin's disease, CLL, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and certain soft- tissue sarcomas.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical evidence show no findings, treatment, or 
diagnoses of sleep apnea during service.  

Many years after service, VA treatment records show in April 2000 
the Veteran was seen in a VA allergy clinic.  It was noted at 
that time, that he may have possible obstructive sleep apnea.  

In April 2002, the Veteran was referred to the Johnson City 
Medical Center for evaluation of a possible sleep apnea/hypopnea 
syndrome.  He underwent a polysomnography.  The findings showed 
severe sleep apnea/hypopnea syndrome.  The physician did not 
attribute the Veteran's sleep apnea to service or herbicide 
exposure.  

As initially stated, sleep apnea was not shown in service, or for 
many years thereafter.  Further, the Veteran did not serve in 
Vietnam, and therefore the presumption of herbicide exposure is 
not presumed.  

The Veteran's DD 214 does not indicate that he had any service in 
Vietnam.  His MOS showed that he was an entomology specialist.  
The National Personnel Records Center indicated in August 2005 
that there were no records of exposure to herbicides.  

As the Board has noted that the Veteran was not presumed to have 
been exposed to herbicides, it is not necessary to address 
presumptive disorders as to herbicide exposure any further.  
Sleep apnea is not a presumptive disorder and the Veteran is not 
presumed to have been exposed to herbicides in service.  
Therefore, an award of presumptive service connection based on 
herbicide exposure is not warranted.  

Next, the Board will consider the claim on a direct basis.  Where 
the evidence does not warrant presumptive service connection, the 
United States Court of Appeals for the Federal Circuit has 
determined that an appellant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the competent 
evidence does not relate chronic sleep apnea to in-service 
herbicide exposure or to any other incident of active service. 

As previously stated, chronic sleep apnea did not have its onset 
during service nor was it shown for many years thereafter.  
However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).  Nevertheless, a review of the previously 
cited post-service evidence does not support the conclusion that 
chronic sleep apnea is causally related to active service. 

	The post-service medical evidence does not reveal chronic sleep 
apnea prior to April 2000.  At that time, the finding was 
possible sleep apnea and the Veteran was then evaluated in 
April 2002.  At that time, chronic sleep apnea was diagnosed, but 
the physician did not attribute it to service, or to any exposure 
to herbicides as an entomologist.  
	
	Based on these findings, the Veteran's chronic sleep apnea is not 
service connected on a direct basis, a presumptive basis, due to 
herbicide exposure, or a direct basis due to herbicide exposure.   
	
The Board has also considered the Veteran's statements regarding 
his chronic sleep apnea.  The Veteran is competent to report 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  In determining whether statements submitted by 
a veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that to the extent the Veteran 
maintains his chronic sleep apnea was caused by service, his 
statements, while competent, are nonetheless not credible.  
First, the Board emphasizes the multi-year gap between discharge 
from active duty service (1967) and initial reported symptoms 
related to chronic sleep apnea (35 years later).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).
	
	To the extent the Veteran's statements assert continuity of 
symptomatology, the Board finds his current recollections and 
statements made in connection with a claim for benefits to be of 
lesser probative value.  See Pond v. West, 12 Vet. App. 341 
(1999) (although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).  Therefore, continuity has not been 
established, either through the medical evidence or through his 
statements.  

Based on the foregoing, service connection for chronic sleep 
apnea, to include herbicide exposure is denied.  




New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When an appellant seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluate the merits of the appellant's claim 
in light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The question of whether a claimant has submitted new and material 
evidence to reopen a claim and the question of whether upon such 
reopening, a claimant is entitled to VA benefits, are questions 
relating to a single 'matter' for purposes of the Board's 
jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional 
responsibility to consider whether a claim should be reopened, no 
matter what the RO has determined.  Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

Right ear hearing loss, otitis media, and sinusitis 

The Veteran's original claim for service connection for right ear 
hearing loss, otitis media, and sinusitis was denied in a 
November 1998 rating decision.  The RO determined, that the 
Veteran did not have right ear hearing loss shown by the evidence 
of record.  Although he had otitis media on one occasion in 
service, he did not have a chronic disability shown in service or 
thereafter.  Although he had a record of treatment for sinusitis 
in service, he did not have permanent residuals or chronic 
disability of sinusitis shown by service or thereafter.  He did 
not appeal the November 1998 decision and it became final.

The Veteran most recently filed a request to reopen the claim for 
service connection for right ear hearing loss, otitis media, and 
sinusitis in February 2005.  The claim was denied in an 
October 2005 rating decision.  The RO determined that the 
evidence presented to reopen the claim was not new and material 
to reopen the service connection claims.  

Evidence received since the November 1998 denial of service 
connection for right ear hearing loss, otitis media, and chronic 
sinusitis includes VA outpatient treatment records, a private 
treatment report, previously reviewed medical records, and 
statements by the Veteran.  

First, as to the Veteran's right ear hearing loss, VA outpatient 
treatment records were submitted in support of the claim for 
right ear hearing loss.  Some of the records were unrelated to 
the Veteran's right ear hearing loss.  Of import however, was a 
September 2005 VA audiology hearing evaluation note.  This 
evaluation noted that the Veteran reported bilateral hearing loss 
with an approximate onset of 1967 during his military service.  
The diagnostic impression was moderate high frequency 
sensorineural hearing loss.  The examiner stated that based on 
the type of hearing loss and the Veteran's report of noise 
exposure during military service, it is at least as likely as not 
that the Veteran's hearing loss was caused by noise exposure 
while in the military.  

The September 2005 VA medical report is new, because it was not 
previously of record.  The evidence is also material as it 
relates to an unestablished fact, the origin of the Veteran's 
hearing loss, and this is necessary to substantiate the claim.  
This evidence, indicating that his hearing loss was secondary to 
noise exposure during active duty, raises a reasonable 
possibility of substantiating the claim.  

Because the Veteran has presented both new and material evidence, 
the claim for service connection for a right ear hearing loss is 
reopened.  

As to whether the claim for service connection for otitis media 
should be reopened, this claim should fail.  

Evidence received since the November 1998 denial of service 
connection for otitis media includes a private medical record, VA 
outpatient treatment records, records previously considered, and 
statements on behalf of the Veteran's claim.  

The private medical records, VA outpatient treatment records, 
records previously considered and Veteran's statements are not 
new and material.  None of these records were related to the 
Veteran's claimed otitis media.  These records and statements 
were related to other issues of record.  As some of the records 
are new, none of the records or the Veteran's statements are 
material because they do not relate to otitis media and therefore 
do not raise a reasonable possibility of substantiating the 
claim.  

Further, the request to reopen the claim for service connection 
for sinusitis also must fail.  

The evidence received since the November 1998 denial, includes a 
private medical record, VA outpatient treatment records, records 
previously considered, and statements in connection with other 
claims.  

The private medical record, records previously of record, and 
statements in connection with other claims are not new and 
material.  None of these records are related to the Veteran's 
claim to reopen for service connection for sinusitis.  Although 
the private record and statements in connection with other 
claims, are new, they are not material as they do not relate to 
the Veteran's claimed sinusitis.  The records previously of 
record also was not new and material evidence.  That evidence was 
previously before the Board and was unrelated to the claim to 
reopen for service connection for sinusitis.  

Finally, the VA outpatient treatment records submitted in support 
of the claim were also not new and material.  Although new, in 
that some of the records were never before the Board before and 
were treatment records related to treatment for sinusitis, they 
were not material.  These records showed ongoing treatment for 
sinusitis, but did not show a chronic sinusitis that relates to 
an unestablished fact.  It does not show medical evidence that 
any sinus condition that the Veteran presently has is related to 
his active duty.  Therefore, the evidence does not raise a 
reasonable possibility of substantiating a claim for service 
connection for sinusitis. 

Respiratory Condition (asthma) 

The Veteran's original claim for service connection for asthma, 
to include due to herbicide exposure was denied in a January 1995 
rating decision.  The RO determined, that the Veteran did not 
have asthma due to herbicide exposure or any other basis for 
service connection.  He attempted to reopen the claim in 
November 1998 and it was denied.  He did not appeal the 
November 1998 decision and it became final.

Evidence received since the November 1998 denial of service 
connection for a respiratory condition (asthma), to include due 
to herbicide exposure, includes VA outpatient treatment records, 
a private treatment report, previously reviewed medical records, 
and statements by the Veteran.  

The private treatment report is not new and material evidence.  
That treatment report, although not previously of record, relates 
to another disability at issue.  It does not relate to an 
unestablished fact, which is a respiratory condition that is the 
result of service or herbicide exposure.  This evidence does not 
raise a reasonable possibility of substantiating the claim for 
service connection for a respiratory condition, to include as due 
to herbicide exposure.  

Previously reviewed medical records and statements of the Veteran 
are not new and material evidence.  

Statements of the Veteran in connection with the claim are not 
new and material evidence.  These are lay statements and lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  As such, this evidence is not new and material.

VA outpatient treatment records submitted in connection with the 
claim are not new and material.  Those records that show ongoing 
treatment for a respiratory condition do not relate to an 
unestabilshed fact, which is a respiratory condition associated 
with service or with herbicide exposure.  They only show that the 
Veteran receives ongoing treatment for a respiratory condition.  
Therefore, this evidence does not raise a reasonable possibility 
of substantiating the claim.  It is not new and material and 
reopening of the claim for service connection for a respiratory 
condition to include as due to herbicide exposure is not 
warranted.  

Low back

In determining whether the evidence presented or secured since 
the prior final disallowance of the claim is new and material, 
the credibility of the evidence is generally presumed.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Moreover, the new and material evidence must be 
presented or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

The Veteran is attempting to reopen the claim for herniated 
nucleus pulpous.  The last final disallowance of this claim was 
in November 1998.  

Evidence received since the November 1998 denial to reopen the 
claim for service connection for a back disorder, includes VA 
outpatient treatment records, a private treatment report, 
previously reviewed medical records, and statements by the 
Veteran.  

Of most import is a VA October 2005 addendum which indicated that 
the Veteran had an original injury to the back in March 1966.  He 
was lifting a pump on a site that was flooding when his hand 
slipped and he sustained a back strain.  He last sustained a 
second work related back injury made worse by the first injury.  

This evidence is new, as it was not previously of record.  It is 
material as it relates to an unestablished fact, that his back 
disorder was initially sustained in service and because of it a 
second work related injury was made worse.  Based on these 
findings, the evidence is new and material and the claim for 
service connection for a back disorder is reopened.  


Skin Condition 

The Veteran's original claim for service connection for skin 
condition, to include as due to herbicide exposure was denied in 
a January 1995 rating decision.  The RO determined that the 
Veteran did not have a skin condition due to herbicide exposure 
or any other basis for service connection.  He did not appeal the 
January 1995 decision and it became final.

Evidence received since the January 1995 denial of service 
connection for a skin condition (claimed as skin tags and nevus), 
to include due to herbicide exposure, includes VA outpatient 
treatment records, a private treatment report, previously 
reviewed medical records, and statements by the Veteran.  

The private treatment report is not new and material evidence.  
That treatment report, although not previously of record, relates 
to another disability at issue.  It does not relate to an 
unestablished fact, which is a skin condition that is the result 
of service or herbicide exposure.  This evidence does not raise a 
reasonable possibility of substantiating the claim for service 
connection for a skin condition (claimed as skin tags and nevus), 
to include as due to herbicide exposure.  

Previously reviewed medical records and statements of the Veteran 
are not new and material evidence.  

Statements of the Veteran in connection with the claim are not 
new and material evidence.  These are lay statements and lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Routen.  As such, this evidence 
is not new and material.

VA outpatient treatment records submitted in connection with the 
claim are not new and material.  Those records show a 
September 2005 treatment report that shows the Veteran has many 
skin tags, which he states were the result of his work in 
chemicals in the military that are now banned.  This treatment 
note does not relate to an unestablished fact, which is a skin 
condition associated with service or with herbicide exposure.  
This treatment note only indicates what the Veteran claims is the 
etiology of his skin tags, and again, lay statements and lay 
assertions of medical causation cannot serve as the predicate to 
reopen a claim under § 5108.  See Routen.   Therefore, this 
evidence does not raise a reasonable possibility of 
substantiating the claim.  It is not new and material and 
reopening of the claim for service connection for a skin 
condition (claimed as skin tags and nevus) to include as due to 
herbicide exposure is not warranted.  


ORDER

Service connection for sleep apnea, to include due to herbicide 
exposure, is denied.  

New and material evidence having been submitted, the application 
to reopen the claims of entitlement to service connection for 
right ear hearing loss and herniated nucleus pulpous with muscle 
strain are reopened, and to that extent only, the claims are 
granted.  

New and material evidence having not been received, the 
application to reopen the claims of entitlement to service 
connection for sinusitis, otitis media, respiratory condition (to 
include asthma), to include due to herbicide exposure, and a skin 
condition (claimed as skin tags and nevus), to include due to 
herbicide exposure is denied.  


REMAND

Having reopened the claims for service connection for a right ear 
hearing loss and herniated nucleus pulpous with muscle strain, 
does not end the Board's inquiry. The presumption of credibility 
which attached to the September 2005 VA audiology examination and 
the October 2005 VA addendum report is no longer applicable.

The Veteran contends, in essence, that service connection is 
warranted for bilateral hearing loss based upon service 
incurrence.  He maintains that he was exposed to loud noises from 
plane engine snow blowers in service.  He also claims that 
service connection is warranted for a low back disorder after 
sustaining an injury to his low back during service when he 
slipped attempting to lift a pump.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In determining whether a medical 
examination be provided or medical opinion obtained, there are 
four factors to consider: (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated with 
service; and (4) whether there otherwise is sufficient competent 
medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

A medical examination and opinion regarding any link between the 
Veteran's service and bilateral hearing loss needs to be 
addressed prior to final resolution of the claim.  The claim for 
a right ear hearing loss is reopened and the Veteran also claims 
that he had left ear hearing loss from the same noise exposure.  
Therefore, the claim is now characterized as bilateral hearing 
loss.  Additionally, an examination or an opinion regarding a 
nexus between the Veteran's back injury in service and his 
present back disorder also needs to be addressed.  

The records in the claim folder also indicate that the Veteran 
was in receipt of Social Security Administration disability 
benefits.  Those disability benefits appeared to have been 
obtained in relation to his low back condition.  The Board is of 
the opinion that the SSA disability decision, and the records on 
which the decision was based, are potentially relevant to the low 
back  claim on appeal.  As such, they should be obtained.  38 
U.S.C.A. § 5103A(b)(1) (West 2002); Murinscak v. Derwinski, 2 
Vet. App. 363 (1992). 

Finally, the Veteran also claims service connection for diabetes 
mellitus, type II, to include as due to chemical exposure.  The 
Veteran stated that he received treatment for his diabetes from 
S.L., MD.  He asked that those records be obtained and associated 
with the claims folder.  He submitted a release of information in 
an attempt to obtain those records on behalf of his claim.  A 
review of the record shows that no attempt was made to obtain 
those records.  Those records need to be obtained in connection 
with the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service records 
(201 Personnel File) and associate the file 
with the record.  

2.  Obtain a copy of the SSA decision and 
all records upon which the decision was 
based, and associate them with the claims 
file.

3.  After obtaining a release of 
information from the Veteran, the RO/AMC 
should seek the medical records of 
treatment for the Veteran's diabetes 
mellitus from S.L., MD.  After obtaining 
those records, associate those records with 
the claims folder.  

4.  Obtain the Veteran's September 2005 VA 
audiogram and associate that report with 
the claims folder.  The Veteran should be 
afforded a VA audiology examination, with 
an etiology opinion, in connection with 
this claim.  The claims folder must be made 
available to the examiner in conjunction 
with the examination. 

The examiner should indicate whether it is 
at least as likely as not (50 percent or 
more probability), that the Veteran's 
bilateral hearing loss is the result of 
noise trauma during service.  The opinion 
is to be accompanied by a clear rationale 
consistent with the evidence of record.  

5.  The Veteran should be afforded a VA 
endocrine examination, with an etiology 
opinion, in connection with this claim.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination. 

The examiner should indicate whether it is 
at least as likely as not (50 percent or 
more probability), that the Veteran's 
diabetes mellitus, was the result of 
exposure to exposure to any chemicals 
(herbicides or pesticides) as an 
entomologist in service.  The opinion is to 
be accompanied by a clear rationale 
consistent with the evidence of record.  

6.  The Veteran should be afforded a VA 
orthopedic examination, with an etiology 
opinion, in connection with this claim.  
The claims folder must be made available to 
the examiner in conjunction with the 
examination. 

The examiner should indicate whether it is 
at least as likely as not (50 percent or 
more probability), that the Veteran's 
herniated nucleus pulpous with muscle 
strain was the result of service.  The 
opinion is to be accompanied by a clear 
rationale consistent with the evidence of 
record.  

7.  Then readjudicate the issues of service 
connection for diabetes mellitus, bilateral 
hearing loss, and herniated nucleus pulpous 
with muscle strain.  If the benefits sought 
on appeal are not granted, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, and should be given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


